Opinion issued August 9, 2022




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-21-00711-CV
                         ———————————
            COURTNEY MICHELLE GULLEDGE, Appellant
                                     V.
                JOHN MATTHEW GULLEDGE, Appellee


                  On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Case No. 2021-53210


                       MEMORANDUM OPINION

     This is an appeal from the trial court’s final protective order signed on

November 19, 2021. Appellant’s brief was originally due on March 31, 2022.

Notices issued on April 13, 2022 and May 13, 2022, the last of which advised
appellant that unless the brief was filed within ten days, we might dismiss the appeal

for want of prosecution. No response to the notice was received.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1) (permitting appellate court to dismiss for want of prosecution for failure

to file appellant’s brief). See TEX. R. APP. P. 38.8(a)(1). We dismiss any pending

motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                           2